Citation Nr: 1212615	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-43 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant is represented by:  Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from June 29, 1979 to February 9, 1980, with subsequent periods of active duty for training (ADT) and inactive duty training (IDT).  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Nashville, Tennessee.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee, in November 2010.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated in a decision dated in March 2011.  In that decision, the Board denied service connection for the claimed back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in December 2011, the CAVC granted a Joint Motion of the Parties for Remand (Joint Motion), which vacated the Board's December 2011 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As noted in the Introduction, the CAVC has granted a Joint Motion in this case.  The Joint Motion contains several stipulations of the parties that necessitate additional development at the AMC/RO.  

Private Records

The Joint Motion notes that the Veteran has asserted that he was treated for his back condition after service separation at Creighton University, which was previously called St. Joseph Hospital; however, there is no indication in the record that VA made an attempt to obtain such records.  Accordingly, the Joint Motion stipulates that remand is necessary for VA to attempt to obtain treatment records from Creighton University.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2011).


Social Security Records

The Joint Motion also stipulates that the Veteran affirmatively indicated that he applied for disability benefits from the Social Security Administration (SSA) due to his back condition.  Thus, a remand is necessary to ensure that VA attempts to obtain any relevant records from SSA regarding his application for benefits.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).  

Inadequate Examination 

The Joint Motion notes that, in an October 2010 VA examination, the examiner noted that no examination results were available reflecting the in-service injury.  The Joint Motion stipulates that, contrary to this statement, the record contained an October 29, 1979 radiographic report of the lumbosacral spine.  Accordingly, the Joint Motion stipulates that the October 2010 VA examination report was based upon an inaccurate factual basis such that remand is necessary for VA to provide a new opinion.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011). 

Evaluation of Lay Evidence

The Joint Motion also notes that the Veteran and his wife have both provided lay statements (November 2010 Statement in Support of Claim and June 2009 Notice of Disagreement) in which they asserted that the Veteran injured his back in service and that he has had back problems since service separation.  The Joint Motion stipulates that a remand is necessary for the Board to analyze the competency and credibility of those statements.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board is bound by the findings contained in the Joint Motion, as adopted by the CAVC.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the CAVC's prior action with respect to the same claim).  

Accordingly, the issue of service connection for a back disorder is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain pertinent SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Make reasonable efforts to obtain relevant records from Creighton University regarding the Veteran's treatment at St. Joseph Hospital.  Such reasonable efforts should consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile. 

3.  Schedule the Veteran for an appropriate VA examination to examine the Veteran to offer an aggravation opinion on the question of whether the Veteran's pre-existing back disorder was worsened beyond its normal progress by service.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider that, upon examination for entry into service in June 1979, the Veteran's spine was found to be clinically abnormal, due to scoliosis, assessed as mild to moderate.  While on active duty, he was treated for acute low back strain with muscle spasm.  An October 1979 lumbosacral spine x-ray study reveals a tilt to the right thought possibly to be due to a muscle spasm.  Otherwise, the x-ray study was within normal limits, the alignment was normal, there was no fracture, and the disc spaces were normal.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's pre-existing scoliosis, assessed as mild to moderate, was worsened beyond its normal progress during the Veteran's period of active duty service from June 29, 1979 to February 9, 1980.  Please specifically address the October 1979 x-ray report and its significance, if any.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Adjudicate the remanded claim for service connection for a back disorder.  In the adjudication, address the lay evidence, including correspondence submitted by the Veteran and his wife regarding report of in-service injury and continuous low back symptoms.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


